DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.
 

Declaration
The declaration under 37 CFR 1.132 filed December 3, 2021 is sufficient to overcome the rejection of claims 1-18 and 20-26 over Anitha et al. or over Anitha et al. in view of Loy et al. The showing provided in the declaration compared the closest specifically disclosed compound of Anitha et al. to two of the instantly claimed and specifically recited compounds. The declarant illustrated an unexpectedly superior  based upon Anitha et al. as a primary reference are overcome.


 Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Cho on January 5, 2022
The application has been amended as follows: 

at least one compound of formula (I) is a diasteroisomer of E configuration.

Claim 9: The method according to Claim 1, wherein the at least one compound of formula (I) is compound 4:

    PNG
    media_image1.png
    86
    198
    media_image1.png
    Greyscale
. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Due to the showing provided in the declaration, the previous grounds of rejection are overcome and therefore withdrawn. Holzl et al. (US Patent No. 6,814,960) also teach a genus of compounds that embrace instantly claimed compounds. Compound 1 is disclosed as is a compound where R1 = C2 alkyl, R2 = hydrogen, R3 = C1 alkyl and R4 = hydrogen (see compounds 134 and 135). While the compounds are contemplated in a topical composition that is applied to skin, their action is taught to be antimicrobial (see column 3 lines 54-column 4 line 3).  There is no suggestion by Holzl et al. that the compounds in common with the instantly claimed genus be selected or that those that are particularly useful for their antimicrobial properties are also instantly claimed as useful as inhibitors of reactive oxygen species production due to UV exposure of keratinocytes. In the absence of a more directed teaching by Holzl et al. and in light of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615